Citation Nr: 0609661	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  01-06 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the cervical spine.

2.  Entitlement to an initial compensable evaluation for 
residuals of a fractured right mandible.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1947 to July 1950 
and from August 1951 to July 1969.   

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board remanded these claims to the RO, including via the 
Appeals Management Center (AMC) in Washington, D.C., in 
October 2001 and January 2005.  

In November 2004, for good cause shown, namely, the veteran's 
advanced age, the Board granted the veteran's motion to 
advance this case on the Board's docket pursuant to the 
authority of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005).


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  The RO last denied the veteran entitlement to service 
connection for arthritis of the cervical spine in a rating 
decision dated in January 1995.

3.  The RO notified the veteran of the January 1995 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.

4.  The evidence received since January 1995 is neither 
cumulative nor redundant, but does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to decide fairly the merits of the veteran's service 
connection claim. 

5.  The fracture of the veteran's right mandible is well 
healed and does not cause any residual loss of motion of the 
mandible or any other loss of masticatory function.


CONCLUSIONS OF LAW

1.  The January 1995 rating decision, in which the RO denied 
entitlement to service connection for arthritis of the 
cervical spine, is final.  38 U.S.C.A § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for arthritis of 
the cervical spine.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The criteria for entitlement to an initial compensable 
evaluation for residuals of a fractured right mandible have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.150, Diagnostic 
Code 9904 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations require VA to 
notify a claimant and his or her representative, if any, of 
the information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his or her representative, if any, of which 
portion of the evidence the claimant is to provide and which 
portion of the evidence VA will attempt to obtain on the 
claimant's behalf.  The VCAA and its implementing regulations 
also require VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has strictly complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating 
these claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

During the course of this appeal, on March 3, 2006, the Court 
held that the aforementioned notice requirements apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of disability; (3) a connection 
between service and disability; (4) degree of disability; and 
(5) effective date of disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, slip op. at 14 (U.S. 
Vet. App. Mar. 3, 1996).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  The 
notice must explain that the RO will determine the 
appropriate disability rating to be assigned the service-
connected disability by applying relevant diagnostic codes in 
the Schedule for Rating Disabilities (rating schedule) based 
on the nature, severity, duration and impact on employment of 
the symptoms of the service-connected disability.  The notice 
must provide examples of the types of medical and lay 
evidence the claimant could submit or ask VA to obtain on his 
behalf, which would be helpful in establishing the severity 
of the service-connected disability.  Id.

In this case, the RO sent the veteran VCAA notice in letters 
dated in October 2001, September 2002, November 2002, January 
2005 and April 2005, after initially deciding the veteran's 
claims in a rating decision dated in December 1998.  However, 
VCAA notice was not mandated at the time of the RO decision; 
therefore, the RO did not err by providing the veteran 
remedial notice.  Rather, the timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 

The content of these notice letters considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the aforementioned notice letters, the RO acknowledged the 
veteran's claims, noted what the evidence needed to show to 
substantiate those claims, listed the type of evidence that 
would best do so, informed the veteran of the VCAA and VA's 
duty to assist, and explained to him that it was developing 
his claims pursuant to that duty.  The RO identified the 
evidence it had received in support of the veteran's claims 
and the evidence VA was responsible for securing.  The RO 
indicated that it would make reasonable efforts to help the 
veteran get the evidence necessary to support his claims 
provided he identified the sources thereof, but that 
ultimately, it was his responsibility to ensure the RO's 
receipt of all such evidence.  The RO advised the veteran to 
sign the enclosed forms authorizing the release of his 
treatment records if he wished VA to obtain them on his 
behalf.  The RO also advised the veteran to send directly to 
VA any information he thought was relevant to his appeal.

Moreover, in rating decisions dated since December 1998, a 
statement of the case issued in May 2001, remands dated since 
October 2001, letters dated since January 2003, and 
supplemental statements of the case issued since April 2004, 
VA, via the RO, Board and AMC, provided the veteran much of 
the same information furnished in the aforementioned notice 
letters.  As well, VA updated the veteran regarding the best 
type of evidence to submit to substantiate his claims and 
advised him to submit all evidence and information he had in 
his possession that was pertinent to his claims.  VA informed 
the veteran of the reasons for which it denied his claims and 
identified the evidence upon which it based its denial.  VA 
also informed the veteran that it had requested a complete 
copy of his treatment records from McCoy Air Force Base, but 
that such request had yielded no such records.  In addition, 
VA explained how it derived the disability evaluation 
assigned the veteran's dental disorder and provided the 
veteran all provisions pertinent to his claims, including 
those explaining VA's duties to notify and assist. 

B.  Duty to Assist

VA also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to his 
claims, including service medical records and VA and private 
treatment records, but as previously indicated, it was 
unsuccessful with regard to some identified records .  
Second, the RO conducted medical inquiry in an effort to 
substantiate the veteran's claim for a higher initial 
evaluation by affording the veteran VA examinations, during 
which examiners discussed the severity of the veteran's 
dental disability.  The RO did not conduct medical inquiry in 
an effort to substantiate the veteran's claim to reopen 
because, as explained below, the veteran did not submit new 
and material evidence in support thereof. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103. 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

A.  Claim to Reopen

The RO previously denied the veteran's claim of entitlement 
to service connection for arthritis of the cervical spine in 
a rating decision dated in January 1995.  The RO based its 
denial on a finding that such condition was not incurred in 
service or during the presumptive period and was not related 
to the veteran's service-connected low spine disability.  

In deciding the veteran's claim, the RO considered the 
veteran's service medical records, including from a U.S. 
Naval Hospital, VA and private treatment records, records 
from McCoy Air Force Base, and VA examination reports.  
According to such records, the veteran did not receive 
treatment for cervical spine complaints in service.  Rather, 
he first reported cervical spine symptoms in October 1972 and 
x-rays conducted then showed moderate degenerative changes.  
Thereafter, the veteran continued to receive treatment for 
cervical spine complaints and further testing conducted in 
1992 and 1994 revealed, in part, chronic osteoarthritis 
changes of the cervical spine.  During treatment visits and 
VA examinations, no medical professional linked arthritis of 
the cervical spine disorder to the veteran's service or 
service-connected lumbar spine disorder or indicated that 
such a condition manifested within a year of the veteran's 
July 1969 discharge from service. 

By letter dated in January 1995, the RO notified the veteran 
of the rating decision and of his appellate rights with 
regard to that decision, but the veteran did not appeal that 
decision to the Board.  The January 1995 rating decision is 
thus final.  38 U.S.C.A § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1994).

The veteran attempted to reopen his claim for service 
connection for arthritis of the cervical spine by submitting 
an informal claim received in May 1994.  A claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim.  
Once a claim is reopened, the adjudicator must review it on a 
de novo basis with consideration given to all of the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  For claims filed prior to August 29, 
2001, as in this case, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2005)).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence that has been associated with the claims file 
since the RO's January 1995 rating decision includes VA and 
private treatment records, VA examination reports, copies of 
articles, and written statements of the veteran and his 
representative.

With the exception of the written statements of the veteran 
and his representative, which essentially restate assertions 
made prior to the January 1995 decision, the Board finds that 
this evidence is new.  Such evidence was not previously 
submitted to agency decision makers and is neither 
cumulative, nor redundant of the evidence of record at the 
time of the last prior final denial.  

The Board also finds that this evidence is not material 
because it does not bear directly and substantially upon the 
specific matter under consideration and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection.  The 
newly submitted medical evidence merely shows that the 
veteran has continued to receive treatment for cervical spine 
complaints, which medical professionals have attributed to 
cervical degenerative disc disease and degenerative joint 
disease of the cervical spine.  It does not include a medical 
professional's opinion linking arthritis of the cervical 
spine disorder to the veteran's service or service-connected 
lumbar spine disorder or indicating that such a condition 
manifested within a year of the veteran's July 1969 discharge 
from service.  The absence of such evidence formed the basis 
of the RO's previous denial of the veteran's claim.

Having determined that new and material evidence has not been 
received, the Board may not reopen, and must deny, the 
veteran's previously denied claim of entitlement to service 
connection for arthritis of the cervical spine.  

B.  Claim for a Higher Initial Evaluation

The veteran seeks a higher initial evaluation for disability 
of the right mandible on the basis that the noncompensable 
evaluation initially assigned this disability does not 
accurately reflect the severity of the bone loss and pain 
associated therewith.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The RO has evaluated the veteran's right mandible disability 
as noncompensably disabling pursuant to 38 C.F.R. § 4.150, 
Diagnostic Code (DC) 9904.  This DC provides that a 
noncompensable (zero percent) evaluation is assignable for 
malunion of the mandible with slight displacement.  A 10 
percent evaluation is assignable for malunion of the mandible 
with moderate displacement.  A 20 percent evaluation is 
assignable for malunion of the mandible with severe 
displacement.  38 C.F.R. § 4.150, DC 9904 (2005).  A rating 
under this DC is dependent upon the degree of motion and 
relative loss of masticatory function.  38 C.F.R. § 4.150, 
Note following DC 9904 (2005).

Based on these criteria and the reasoning that follows, the 
evidence establishes that the veteran's right mandible 
disability picture does not more nearly approximate the 
criteria for an initial compensable evaluation.

The veteran fractured his right mandible during active 
service in February 1960.  Such fracture necessitated 
treatment, including mandible and maxilla immobilization with 
Ivy loops and a splint, but did not cause displacement of the 
mandible or involve the arteries or nerves.  X-rays taken 
after the removal of the loops and splint revealed good 
unionization of the bone at the right condylar.  

Since the fracture, during outpatient treatment visits and VA 
examinations, no medical professional has noted residuals 
thereof.  During a VA examination conducted in may 1999, an 
examiner noted normal intercisal range of motion and a well-
healed fracture.  During a VA examination conducted in March 
2003, an examiner noted a slightly distorted right condyle on 
x-rays, but no displacement of the mandible, good 
unionization of the bone, no functional loss, and normal 
range of motion.  During a VA dental and oral examination 
conducted in October 2005, the examiner indicated that the 
veteran had no limitation of movement or significant pain 
secondary to the fracture.  All examiners noted a loss of the 
alveolar ridge in both the mandible and maxilla, but 
indicated that the loss naturally resulted from the absence 
of teeth, now replaced by dentures.

The medical evidence of record establishes that the veteran's 
right mandible fracture is well healed and does not cause any 
residual loss of motion of the mandible or any other loss of 
masticatory function.

In light of this fact, the Board concludes that the criteria 
for an initial compensable evaluation for residuals of a 
fractured right mandible have not been met.  In reaching this 
decision, the Board considered the complete history of the 
disability at issue as well as the current clinical 
manifestations and the effect the disability has on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  The evidence in this case is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for arthritis of the 
cervical spine is denied.

An initial compensable evaluation for residuals of a 
fractured right mandible is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


